The unlawful transportation of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of one year.
The evidence heard upon the trial is not brought forward. Neither do we find any complaints of the rulings of the trial court brought up by bills of exceptions.
An application for a continuance was made and overruled. In the absence of a bill of exceptions complaining of the action of the court in overruling the motion, it cannot be reviewed. Such has been the announcement of this court in many cases. See Nelson v. State, 1 Tex. Cr. App. 44; and numerous other cases collated by Mr. Branch in his Ann. Tex. P. C., p. 183, sec. 304.
A motion for a new trial cannot be regarded as a substitute for a bill of exceptions. See Ramos v. State, 298 S.W. 431; Robinson v. State, 17 S.W.2d 462. Even if properly raised, this court would be unable to appraise the complaint of the court's action in overruling the motion in the absence of the facts which were heard by the jury upon the trial. See Willison v. State, 7 Tex. Cr. App. 400; and other precedents cited by Mr. Branch in his Ann. Tex. P. C., sec. 305, page 183.
The judgment is affirmed.
Affirmed.